Case 15-13554        Doc 48     Filed 10/30/18     Entered 10/30/18 14:48:28          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 13554
         Maria Jean Martinez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/16/2015.

         2) The plan was confirmed on 06/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/20/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $31,436.19.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-13554             Doc 48           Filed 10/30/18    Entered 10/30/18 14:48:28                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $14,609.00
           Less amount refunded to debtor                                  $226.10

 NET RECEIPTS:                                                                                             $14,382.90


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,960.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $592.21
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,552.21

 Attorney fees paid and disclosed by debtor:                            $40.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                    Unsecured         775.00        549.20           549.20        234.07        0.00
 AT T                                      Unsecured         396.00           NA               NA            0.00       0.00
 AT T                                      Unsecured           0.00           NA               NA            0.00       0.00
 Bayview Loan Servicing LLC                Secured      111,208.00            NA               NA            0.00       0.00
 Capital One Auto Finance                  Unsecured      6,510.00       7,726.10         7,726.10      3,292.86        0.00
 Capital One Bank                          Unsecured      1,192.00         775.15           775.15        330.37        0.00
 Cavalry Portfolio Services                Unsecured         502.00           NA               NA            0.00       0.00
 Cavalry SPV I LLC                         Unsecured         338.00        338.40           338.40        144.23        0.00
 Check Smart                               Unsecured      2,039.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      1,266.00       1,312.80         1,312.80        559.52        0.00
 Comcast                                   Unsecured         582.00           NA               NA            0.00       0.00
 Creditors Resource Service                Unsecured      4,800.00            NA               NA            0.00       0.00
 GE Capital Retail Bank                    Unsecured         482.00           NA               NA            0.00       0.00
 Great Lakes Higher Education Guaranty C   Unsecured     11,576.00       8,210.23         8,210.23      3,499.20        0.00
 Gregoire M. Gerard                        Unsecured           0.00           NA               NA            0.00       0.00
 Harris & Harris Ltd                       Unsecured      1,185.00            NA               NA            0.00       0.00
 Healthcare Assoc Credit Union             Unsecured           0.00      3,848.65         3,848.65      1,640.29        0.00
 Hsbc Bank                                 Unsecured           0.00           NA               NA            0.00       0.00
 Little Company Of Mary Hospital           Unsecured         432.00           NA               NA            0.00       0.00
 Litvin Law Firm                           Unsecured           0.00           NA               NA            0.00       0.00
 National Credit Adjusters                 Unsecured         510.00           NA               NA            0.00       0.00
 Northbrook FIRE Department                Unsecured         700.00           NA               NA            0.00       0.00
 NorthShore University Health System       Unsecured      7,000.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured           0.00        305.38           305.38        130.15        0.00
 Quantum3 Group                            Unsecured      1,040.00            NA               NA            0.00       0.00
 TitleMax                                  Unsecured      2,800.00            NA               NA            0.00       0.00
 United Collection Bureau Inc              Unsecured         444.00           NA               NA            0.00       0.00
 Uriel Paz and Cecilia Paz                 Unsecured           0.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-13554        Doc 48      Filed 10/30/18     Entered 10/30/18 14:48:28             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,065.91          $9,830.69              $0.00


 Disbursements:

         Expenses of Administration                             $4,552.21
         Disbursements to Creditors                             $9,830.69

 TOTAL DISBURSEMENTS :                                                                     $14,382.90


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
